Citation Nr: 1117217	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to aid and attendance allowance for the Veteran's spouse. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1946 to June 1948. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's spouse has not been shown to be blind, bedridden, a patient in a nursing home, or unable to perform activities of daily living or avoid the hazards of her daily environment. 


CONCLUSION OF LAW

The criteria for an aid and attendance allowance have not been met.  38 U.S.C.A. § 1115(E) (2002); 38 C.F.R. §§ 3.351, 3.352(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran contends that additional allowance for his spouse is warranted based on her need for aid and attendance.  Increased compensation may be payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  38 U.S.C.A. § 1115(E) (West 2002); 38 C.F.R. § 3.351(a)(2) (2010). 

A veteran or his spouse shall be considered to be in need of regular aid and attendance if he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental of physical disability; or establishes a need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care of assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment.  

The need for regular aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  38 U.S.C.A. § 1114 (l).  It is only necessary that the evidence establish that a claimant is so helpless as to need regular aid and attendance not that there be a constant need.  38 C.F.R. § 3.352.  The particular personal functions should be considered in connection with the Veteran's condition as a whole.  38 C.F.R. § 3.352.  

Moreover, under 38 C.F.R. § 3.352(a) being "bedridden" will be a proper basis for the determination.  As noted in 38 C.F.R. § 3.352(a), being "bedridden" will be that condition which, through its essential character, actually requires that a claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that at physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

Because the regulation provides that the "particular personal function" which an individual is unable to perform should be considered in connection with his/her condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).  Although it is mandatory for the VA to consider the enumerated factors under 38 C.F.R. § 3.352(a), it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Turco, 9 Vet. App. at 224.

After careful review of the entirety of the claims file the Board finds that entitlement to additional allowance based on the need for aid and attendance is not warranted.  

At the outset the Board notes that the Veteran's spouse is not a patient in a nursing home.  Moreover, there is no evidence of visual acuity of 5/200 or less, or contraction visual field vision of 5 degrees or less.  Accordingly, an allowance based on residency in a nursing home or due to blindness is not warranted.  38 C.F.R. § 3.351(c)(1) & (2).  The question thus remaining is whether an allowance based on the need for aid and attendance of another person is warranted.  38 C.F.R. § 3.352(a). 

In his January 2009 claim the Veteran stated that his wife has been in need of the aid and attendance of another person since August 28, 2008.  At that time the Veteran also submitted a letter from a private physician indicating that the Veteran's spouse had been discharged from the hospital on August 22, 2008, and that she has required the presence of an aide and assistance because she has been homebound.  

In a February 2009 statement the Veteran reported that his wife has been both homebound and bedridden since August 22, 2008.  He stated that she was transported to their home via ambulance and that her disabilities required her to remain in bed to reduce her pain and other serious health problems.  He indicated that his wife was initially had blood clots in her legs in August 2008.  

Private treatment records submitted by the Veteran date back to April 1999.  These records indicate that the Veteran's spouse has been treated for several disorders, including degenerative changes of the thoracic spine, degenerative changes of the right AC joint, thoracolumbar disc fusion, degenerative changes of the cervical spine and degenerative joint disease of the left knee.  They also indicate that the Veteran's spouse had a history of right foot pain, back pain, osteoporosis, type II diabetes, recurrent DVT, hypertension, polymyalgia rheumatic, colon cancer, chronic sleep disorder and aortic valve disease.  

Private treatment records from September 2008 indicate that the Veteran's spouse was treated for her rheumatology at a clinic.  At that time it was noted that the Veteran's spouse was in a wheelchair.  The examiner noted that she was in no acute distress, that her affect was pleasant and that she was oriented in all spheres.  The Veteran was provided with injections for her shoulder and knee.  During another in-office treatment session for rheumatology in September 2008 the Veteran's spouse reported that she was able to walk with a cane and had been walking with the assistance of her right arm.  Several other rheumatology appointments are indicated from December 2008 to March 2009.  During the December 2008 appointment the Veteran's spouse reported that she never got out of bed and had been "essentially bedbound."  It was, however, also noted that the Veteran's spouse was receiving physical therapy in the home three times a week for what the examiner thought was gait training.  The Veteran's spouse indicated that getting out of bed did not worsen her aches and pain.  

In his June 2009 Notice of Disagreement (NOD) the Veteran reported that his wife had been bedridden from August 2, 2008, to May 21, 2009, except for trips to the doctors, other medical treatment and physical therapy.  He stated that his wife required aid and attendance for, "bathing, food, dressing, and other vital personal services (bed pan) and assistance with her hourly and daily medications."  He indicated that the University of Tennessee Medical Center Home Care Services was chosen instead of her going to a nursing home. In his April 2010 Substantive Appeal (VA Form 9) the Veteran reiterated his earlier statements.

The January 2009 letter from a physician indicated that the Veteran's spouse was homebound, but did not provide details as to what activities she needed aid and attendance performing.  Moreover, although the record indicates that the Veteran's spouse reported being bedbound for several months there is no evidence that she was permanently bedridden.  38 C.F.R. § 3.352(a) specifically states that the fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a greater or lesser part of the day to promote convalescence will not suffice.  The available medical evidence shows that the Veteran's spouse was mobile in a wheelchair and able to leave her home.  

Additionally, the record does not reflect that the Veteran's spouse had an inability to dress or undress herself, feed herself, groom herself, or attend to the wants to nature.  Although the Veteran himself reported that his wife required assistance accomplishing these tasks his unsupported statements are not competent evidence that regular aid and attendance was required.  The Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It appears that the Veteran has also alleged that his spouse was housebound for the same period and that he should accordingly be granted entitlement to special month compensation under 38 C.F.R. § 3.351(a)(1).  That provision, however, clearly states that increased pension is payable to the veteran by reason of need for aid and attendance or by reason of being housebound.  The Veteran is not eligible for an additional allowance by reason of his spouse being housebound.  38 C.F.R. § 3.351(a)(1). 

The Board acknowledges that the Veteran's spouse's various disorders impacted her life and limited her abilities during the period at question; however, she is and was not in need of regular aid and attendance.  Based upon the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the reasonable doubt rule does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance for another person is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


